Case 2:20-cv-01339-SVW-SK Document 21-2 Filed 05/11/20 Page 1 of 4 Page ID #:81




                    Exhibit “A”
 Case 2:20-cv-01339-SVW-SK Document 21-2 Filed 05/11/20 Page 2 of 4 Page ID #:82


  From:       Arthur Kamyshyan arthur@linxstudioinc.com
Subject:      Re: McGucken v. Linx et al
   Date:      May 1, 2020 at 5:50 PM
     To:      Ryan Carreon rcarreon@higbeeassociates.com

    Ok thank you. Sorry just very new and learning about the process as I did try to reach the clerks office and had no luck until today.

    On Fri, May 1, 2020 at 5:46 PM Ryan Carreon <rcarreon@higbeeassociates.com> wrote:
     Thank you. In the future, you are required to serve all filings.

      On Fri, May 1, 2020 at 5:10 PM Arthur Kamyshyan <arthur@linxstudioinc.com> wrote:
       Sure thing. Here is a quick image I had taken of the papers I submitted according to what I was able to find online. Just asking for an extension.
Case 2:20-cv-01339-SVW-SK Document 21-2 Filed 05/11/20 Page 3 of 4 Page ID #:83
Case 2:20-cv-01339-SVW-SK Document 21-2 Filed 05/11/20 Page 4 of 4 Page ID #:84




  On Fri, May 1, 2020 at 5:07 PM Ryan Carreon <rcarreon@higbeeassociates.com> wrote:
   As I stated before, he is not interested in having a conversation with you and I can't force him to do something that he doesn't want to do. At this point, what's done is done, and he is only interested in being compensated for the
   infringement that has occurred. Also, please send me a copy of any paperwork you have filed, as you are required to serve copies of all filings. We will agree to accept electronic service, so you can just email them to me.

    Ryan E. Carreon
    Associate Attorney
    Copyright Division

    Law Firm of Higbee & Associates (http://www.higbeeassociates.com)
    1504 Brookhollow Dr., Suite 112, Santa Ana, CA 92705
    Direct: (714) 617-8336
    Phone: (800) 716-1245 Fax: (714) 597-6559

    This electronic mail message and any attachment is confidential and may also contain privileged attorney-client information or work product. If you are not the intended recipient, or the person responsible to deliver it to
    the intended recipient, you may not use, disseminate, distribute or copy this communication. If you have received the message in error, please immediately notify us by reply electronic mail or by telephone and delete this original
    message.


    On Fri, May 1, 2020 at 4:18 PM Arthur Kamyshyan <arthur@linxstudioinc.com> wrote:
     Hi Ryan,

      I did not bring up the $500 offer again. I wanted to talk to you and your client so we can actually come to terms and be able to put all of this behind us as we spoke on the phone. I still have not been able to really get a hold of
      anyone so i can get the proper legal advice or counseling in order to do anything with this case so i just sent in a request for an extension as thats what i was told i can do by the clerk's office when i called them. It was just
      mailed out approx 3pm today. So in the meantime we can try and discuss something and come to some kind of agreement. I would like to speak to you and your client over the phone or in person. However you would like and
